United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1444
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
Noni Russell,                           * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: July 22, 2008
                                Filed: August 8, 2008
                                 ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Noni Russell challenges the below-Guidelines-range sentence the district court1
imposed after she pleaded guilty to identity fraud, in violation of 18 U.S.C.
§§ 2, 1028(a)(7). Her counsel has moved to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967). Russell has filed a pro se supplemental
brief. For the reasons discussed below, we grant counsel’s motion and affirm.




      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
        In the Anders brief, counsel raises numerous potential issues for appeal,
including: (1) the validity of Russell’s guilty plea; (2) the reasonableness of Russell’s
sentence; and (3) the effectiveness of her counsel. After carefully reviewing all of the
issues raised in counsel’s brief and Russell’s brief, we conclude that none have merit.
We hold that Russell cannot challenge her guilty plea for the first time on appeal. See
United States v. Villareal-Amarillas, 454 F.3d 925, 932 (8th Cir. 2006) (if defendant
fails to attempt to withdraw guilty plea in district court, claim that guilty plea was not
knowing and intelligent is not cognizable on direct appeal). We also conclude that
Russell’s 3-month prison sentence is not unreasonable. See Gall v. United States, 128
S. Ct. 586, 597 (2007) (appellate court must review sentence under abuse-of-
discretion standard whether sentence imposed is inside or outside Guidelines range);
United States v. Haack, 403 F.3d 997, 1003 (8th Cir. 2005) (district court abuses its
discretion by imposing unreasonable sentence). Finally, to the extent Russell
challenges the effectiveness of her counsel, we decline to review her claim in this
direct appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th
Cir. 2006) (declining to review claim of ineffective assistance of counsel on direct
appeal; claim is more properly raised in separate motion under 28 U.S.C. § 2255).

      Reviewing the record in accordance with Penson v. Ohio, 488 U.S. 75 (1988),
we have found no nonfrivolous issues. Accordingly, we grant counsel’s motion to
withdraw, and we affirm.
                      ______________________________




                                           -2-